Citation Nr: 1512178	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  12-27 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for residuals of triple bypass surgery as secondary to hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to December 1970 and from September 1985 to October 1997.  The Veteran also had periods of active duty for training (ACDUTRA) with the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York City, New York.  The Board notes that the Veteran's claims were initially denied in a December 2009 rating decision; however, such were reconsidered in the June 2010 rating decision.  See 38 C.F.R. § 3.156(b) (2014).  Therefore, such rating decision is rendered non-final and the current appeal stems from the Veteran's initial claim that was received in February 2009. 

The Board notes that the June 2010 rating decision also denied service connection for high cholesterol and the Veteran entered a notice of disagreement as to such issue in March 2011.  After the issuance of the July 2012 statement of the case, he limited his appeal to the issues listed on the title page of this decision in his October 2012 substantive appeal.  Therefore, the issue of entitlement to service connection for high cholesterol is not properly before the Board. 

In his October 2012 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  As such, he was informed in January 2014 letters that his requested hearing was scheduled for February 2014.  However, according to the Veterans Appeals Control and Locator System (VACOLS), the Veteran cancelled his scheduled Board hearing.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d)(2014).  

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the Veteran's representative's November 2014 Appellate Brief, such are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for service connection so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Initially, the Board notes that the Veteran's service treatment records are unavailable.  In October 2009, a formal finding with respect to the unavailability of his service treatment records was issued, indicating that a response in August 2009 reported that treatment records could not be located at the Records Management Center (RMC).  Since the formal finding, the Veteran provided further information regarding his treatment and military service.  In this regard, the Veteran noted in his March 2011 notice of disagreement that he served in the Army National Guard in C Battery 1st Battalion, 244th Artillery in Orange Burg, New York, in addition to the Air Force.  Furthermore, in his October 2012 substantive appeal, the Veteran noted treatment in 1989 or 1990 at Keller Army Hospital for hypertension.  The evidence of record also includes information indicating ACDUTRA service over the years and the Veteran indicated that he may have received medical treatment during these periods of time.  Thus, another attempt to obtain the Veteran's service treatment records should be made, in light of the more detailed information provided by the Veteran regarding the nature of his service.  

The Veteran has alleged that the residuals of his triple bypass surgery are the result of his hypertension; however, the latter claim is being remanded as discussed in the preceding paragraph.  Based on this theory of secondary service connection, the Board finds that the Veteran's claim of service connection for residuals of a triple bypass surgery as secondary to hypertension is inextricably intertwined with the remanded claim for service connection.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  Thus, adjudicated of such claim must be deferred pending the outcome of the Veteran's claim for service connection for hypertension.

Finally, with respect to the Veteran's hearing loss and tinnitus claims, he contends that he was exposed to loud noises as a result of his duties in service as a radar operator and working near a flight line.  He further alleges that he experiences diminished hearing and tinnitus.  Therefore, in light of such competent statements, the Board finds that a VA examination is necessary to identify whether the Veteran currently has hearing loss and tinnitus and to opine as to the etiology of these disabilities, specifically whether such are related to his in-service noise exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service treatment records from any periods of active duty or ACDUTRA service, to include clinical records from Keller Army Hospital or any field hospitals that supported C Battery 1st Battalion, 244th Artillery.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative  must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to determine the current nature and etiology of the Veteran's hearing loss and tinnitus.  The claims file, to include a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  All appropriate tests and studies should be performed, and all clinical findings should be reported in detail.  

The examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent or great probability) that any current hearing loss and/or tinnitus is related to the Veteran's military service, to include his claimed noise exposure from working as a radar operator and in close proximity to flight lines.  

The examiner should consider all evidence of record, including lay statements pertaining to the onset and continuity of symptomatology of such disorders and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the record.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

